GABRIEL G. ATAMIAN, Plaintiff Below-Appellant,
v.
MICHAEL J. RYAN, DDS, and BECDEN DENTAL LABORATORY, Defendants Below-Appellees.
No. 305, 2008
Supreme Court of Delaware.
Submitted: August 8, 2008
Decided: August 28, 2008
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices

ORDER
Myron T. Steelep, Chief Justice.
This 28th day of August 2008, the Court has considered the appellees' motions to affirm pursuant to Supreme Court Rule 25(a) and finds it manifest on the face of the appellant's opening brief that the appeal is without merit for the reasons stated by the Superior Court in its well-reasoned decisions dated June 9, 2006 and June 4, 2008.
NOW, THEREFORE, IT IS ORDERED that the appellees' motions to affirm are GRANTED. The judgment of the Superior Court is AFFIRMED.